MEMORANDUM *
California prisoner Ernest Miller appeals pro se from the district court’s May 9, 2008, dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.
We lack jurisdiction to review Miller’s challenges to the district court’s May 9, 2008, judgment dismissing Miller’s § 1983 action challenging his confinement because the notice of appeal was filed more than thirty days after entry of that judgment. See Fed. R.App. P. 4(a)(1)(A). The district court did not abuse its discretion by denying Miller’s October 7, 2008 motion, seeking a relief from judgment and a return of property because Miller did not demonstrate any ground for relief from judgment or any basis for reconsideration. See Fed. R.Civ.P. 60(b); Sch. Dist. No. 1J, Multnomah County, Or. v. AC and S, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993) (stating that district court’s denial of a motion to reconsider is reviewed for an abuse of discretion; setting forth requirements for reconsideration).
DISMISSED in part, AFFIRMED in part.1

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We deny as moot Miller's motions for summary judgment and his April 8, 2009, motion to lodge exhausted remedies.